-----
--~~---,.:;.~~~-- - .       ---··-------· ---




              Order issued: September / ~ , 2012




                                                             In The
                                                   Qrourl of .Appeals
                                          lJitftq mintrirt of IDexan at 1Jallan
                                                     No. 05-11-01672-CV


                            AMERICAN NATIONAL DEVELOPMENT, LP, ET AL., AppeUants

                                                               v.
                                     COLONY ASSET DEVELOPMENT, LLC, AppeUee


                                       On Appeal from the 134th Judicial District Court
                                                    DaUas County, Texas
                                            Trial Court Cause No. DC-09-00877

                                                           ORDER

                        By order dated July 26,2012, the Court informed Vielica Dobbins, Official Court Reporter

              of the 134th Judicial District Court of Dallas County, Texas, that the reporter's record was past due.

              We ordered Ms. Dobbins to file the reporter's record, written verification that no hearings were

              recorded, or written verification that no request or payment arrangements have been made. As of

              today's date, the Court has not received a response from Ms. Dobbins.

                        Accordingly, we again ORDER Ms. Dobbins to file, WITHIN SEVEN DAYS OF THE

              DATE OF TillS ORDER, either: (1) the reporter's record; (2) written verification that no hearings

              were recorded; or (3) written verification that appellant has not requested or made payment

              arrangements for the record. We notify appellant that if we receive verification of no request or no

              payment, we will order the appe(ll submitted without the reporter's record. See TEx. R. APP. P.

              37.3(c).
       We DIRECf the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Dobbins and all counsel of record.




                                              -2-